                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ERIC R. ATKINSON,

                       Plaintiff,

       v.                                             Civil Action 2:19-cv-2562
                                                      Judge James L. Graham
                                                      Magistrate Judge Jolson


MUSKINGUM COUNTY
COMMISIONERS, et al.,

                       Defendants.


                            REPORT AND RECOMMENDATION

       This matter is before the Court on Defendants’ Motion to Dismiss Plaintiff’s Complaint

With Prejudice Pursuant to 28 U.S.C. § 1915(e)(2) (Doc. 22). It is RECOMMENDED that the

Motion be GRANTED in part and DENIED in part and that this case be dismissed without

prejudice.

I.     BACKGROUND

       Plaintiff Eric Atkinson, a pro se prisoner, is currently incarcerated at Noble Correctional

Institution. (Doc. 3 at 3). Defendants are the Muskingum County Commissioners, Muskingum

County Sheriff’s Department, Deputy Sergeant Ryan Williams, Deputy Ryan Dodson, Deputy

Michael Lynn, Deputy Jeremy Archer, and K-9 Deputy Narco. (Id. at 4). The Court has previously

summarized the background of this case. (See Doc. 16 at 1–3).

       Relevant here, on June 19, 2019, Plaintiff filed an Application and Affidavit by

Incarcerated Person to Proceed Without Prepayment of Fees (the “Application”) (Doc. 1). In the

Application, Plaintiff represented that, in the 12 months prior to filing, he had received a total of
$200 in gifts and inheritances and had not received any other money from any other source. (Id.

at 5–6). He further denied owning any assets, “including real estate.” (Id. at 6). By signing the

Application, Plaintiff declared “under penalty of perjury that” he had submitted “a complete

statement of all of his assets” and that all of the information in the Application was “true and

correct.” (Id. at 7). Based on these representations, the Court granted Plaintiff’s Application. (See

Doc. 2).

       Subsequently,     Defendants     learned   of   information    suggesting    that   Plaintiff’s

representations on his Application were not true. (See generally Doc. 22). Specifically, with their

Motion, Defendants present evidence purporting to show that Plaintiff owns a house and has been

earning income from the home since June 1, 2018. (Id. at 2–3 (citing Docs. 22-1–22-4)). Relying

on 28 U.S.C. § 1915(e)(2)(A), they argue that this action should be dismissed with prejudice

because Plaintiff’s allegations of poverty were untrue. The Motion is now fully briefed and ripe

for resolution.

II.    STANDARD OF REVIEW

       Where a plaintiff is proceeding in forma pauperis, courts are required to dismiss a case if,

“at any time,” it determines that a plaintiff’s “allegation of poverty is untrue.” 28 U.S.C.

§ 1915(e)(2)(A). The purpose of this statute “is to prevent abuse of the judicial system by litigants

who falsely understate their assets to obtain in forma pauperis status when they are not entitled to

it based on their true assets.” Murphy v. Clinical Sols., LLC, No. 3:18-CV-01287, 2019 WL

6174826, at *2 (M.D. Tenn. Nov. 20, 2019) (citing Attwood v. Singletary, 105 F. 3d 610, 613 (11th

Cir. 1997) (per curiam)). If a plaintiff’s allegation of poverty is untrue, courts have discretion “to

dismiss the case with or without prejudice.” Murphy, 2019 WL 6174826, at *2 (citing Jones v.

Mich. Dept. of Human Servs., 2013 WL 640771 at *1 (E.D. Mich. February 21, 2013)).



                                                  2
III.    DISCUSSION

        The parties dispute whether Plaintiff truthfully represented his assets on the Application.

(Compare Docs. 22, 25 with Docs. 24, 26, 28). Based on a review of the record, the Undersigned

finds that he did not.

        On December 27, 2007, the Muskingum County Recorder recorded: (1) a warranty deed

transferring ownership of the real property at 6250 Tanglewood Drive, Nashport, Ohio 43830 (the

“Tanglewood Property”) to Plaintiff and (2) Plaintiff’s mortgage with Huntington National Bank

for the same real property. (Docs. 22-1, 22-2). After his conviction in 2018, Plaintiff entered into

a Land Installment Contract (the “Contract”) with his mother and father, Ralph and Christine

Atkinson to purchase the Tanglewood Property for $77,528. (Doc. 22-4). Pursuant to the Contract,

Plaintiff’s parents are obligated to make monthly payments of $639.38 and to complete the

purchase of the Tanglewood Property “no later than July 1, 2040.” (Id., ¶¶ 3(a)-(c)). Relevant

here, the Contract also states that “[p]ayments shall be payable to the mortgage company and sent

directly to the mortgage company.” (Id., ¶ 3(g)). Once Plaintiff’s parents pay the full purchase

price consistent with the terms of the Contract, Plaintiff “shall deliver … a deed of general warrant

with release of dower[.]” (Id., ¶ 10). In other words, Plaintiff holds legal title to the Tanglewood

Property until his parents pay the purchase price in full. See In re Ravenswood Apartments, Ltd.,

338 B.R. 307, 312 (B.A.P. 6th Cir. 2006) (citations and quotations omitted) (“The land contract

vendor holds legal title to the property and a beneficial estate in the lands to the extent of the unpaid

purchase money…. [S]o long as any purchase money remains unpaid [the vendor] retains a

personal right and interest in the land, and cannot be compelled to part with the title except upon

full compliance by the purchaser with the terms of the contract.”); see also O.R.C. § 5313.01(A)

(defining a land installment contract as a contract “under which the vendor agrees to convey title



                                                   3
in real property located in this state to the vendee and the vendee agrees to pay the purchase price

in installment payments, while the vendor retains title to the property as security for the vendee’s

obligation”).

       What does all of the above mean for Plaintiff? First, Plaintiff is the legal owner of the

Tanglewood Property and failed to list it as an asset on the Application. (See Doc. 1 at 6). Second,

Plaintiff’s parents make monthly mortgage payments on the Tanglewood Property on behalf of

Plaintiff, which is not reflected in the Application. (See generally Doc. 1).

       Further review of the Application supports a finding that Plaintiff’s allegation of poverty

is untrue. The Application requires the applicant to state the total amount received in the past 12

months from any source, including gifts or inheritances. (Id. at 5–6). In the Application, Plaintiff

stated that he had received $200 in gifts or inheritances in the 12 months prior to filing. (Id.). But

he has since acknowledged that he receives $200 per month from his parents. (Doc. 24 at 3 (stating

that he receives “a gift monthly of $200 per month”); Doc. 26 at 2 (stating that “the plaintiff is

gifted $200 a month from his parents)). A reasonable jurist could conclude that Plaintiff, a prisoner

with no monthly expenses, an income of $200 month, and a house could pay the filing fee.

       Plaintiff challenges this conclusion and argues that the Application accurately reflects his

assets. He acknowledges that he entered into the Contract with his parents, but suggests that

Huntington National Bank is, in fact, the real owner of the Tanglewood Property. (See Doc. 24 at

3 (“Basically the Defendant’s [sic] are trying to partray [sic] the Plaintiff as the vendor, when in

fact, the vendor is the Huntington National bank [sic][.]”); Doc. 28 at 1 (“[I]t is the Plaintiff’s

understanding and belief that he has never actually owned the [Tanglewood Property]. It is

Plaintiff’s belief that he would not actually own the property until he had paid off his mortgage,

and the actual owner is the Huntington National Bank.”)). But the plain language of the Contract



                                                  4
tells the Court otherwise. (See Doc. 22-4 at 1 (defining Plaintiff as “Vendor” and his parents as

“Vendees”); id., ¶ 1 (“Vendor agrees to sell to Vendees, and Vendees agree to purchase from

Vendor” the Tanglewood Property)).

       He further argues that his parents’ monthly payments of his mortgage did not need to be

listed on the Application because they were made directly to the mortgage company, not to him.

(Doc. 24 at 2–3; Doc. 26 at 1–2; Doc. 28 at 1–2). In his view, he derived no benefit from those

payments because he does not own the Tanglewood Property. (Doc. 24 at 2–3; Doc. 26 at 1–2;

Doc. 28 at 1–2). Again, that position is difficult to reconcile with the plain language of the

Contract. (See Doc. 22-4, ¶ 1 (defining Plaintiff as the owner of the Tanglewood Property); id., ¶

10 (requiring Plaintiff to transfer ownership of the Tanglewood Property via warranty deed upon

his parents’ payment of the full purchase price)).

       In sum, Plaintiff did not truthfully represent his income and assets on the Application. And

the mandatory language of 28 U.S.C. § 1915(e)(2)(A) makes clear that dismissal is required as a

result. That finding requires the Undersigned to consider whether that dismissal should be with or

without prejudice. See Murphy, 2019 WL 6174826, at *2 (citing Jones, 2013 WL 640771 at *1).

“[A] conclusion that the Plaintiff concealed or misrepresented [his] assets in bad faith would

support dismissal of the case with prejudice.” Murphy, 2019 WL 6174826, at *2 (citation omitted).

       Although mixed, the Undersigned finds that the record in this case does not support such a

conclusion. To warrant a dismissal with prejudice, a plaintiff’s misrepresentations regarding his

or her income and assets must be egregious. Compare Murphy, 2019 WL 6174826, at *4

(recommending dismissing the plaintiff’s complaint without prejudice where plaintiff

“significantly and substantial[ly] misrepresented her income”) with Ojose v. Matanin, No.

4:16CV2952, 2019 WL 1078349, at *4–5 (N.D. Ohio Mar. 6, 2019) (dismissing action with



                                                 5
prejudice where the plaintiff falsely represented that he did not have a job, understated his spouse’s

income by a factor of four, and falsely represented that he did not own any real estate); Johnson v.

Working Am., No. 1:12CV1505, 2013 WL 3822232, at *5 (N.D. Ohio July 23, 2013)

(recommending dismissal with prejudice where the plaintiff misrepresented his employment

status, prior work income, and receipt of public assistance). And, on the record before the Court,

the Undersigned cannot conclude that Plaintiff, a pro se prisoner with limited legal experience,

acted in bad faith here. The Undersigned, therefore, recommends that Plaintiff’s Complaint be

dismissed without prejudice.

IV.    CONCLUSION

       For the foregoing reasons, it is RECOMMENDED that Defendants’ Motion (Doc. 22) be

GRANTED in part and DENIED in part and that this case be dismissed without prejudice.

       IT IS SO ORDERED.



Date: January 30, 2020                                /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  6
